Citation Nr: 0734527	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
injury.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for lumbar disc 
disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for arthritis of all 
joints, claimed as due to anthrax inoculation.

8.  Entitlement to a compensable initial disability rating 
for instability of the left ankle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975 
and from October 1976 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims file was subsequently transferred 
to the RO in New Orleans, Louisiana.  

The veteran testified before the undersigned at a Board 
videoconference hearing in June 2007.  A transcript of that 
hearing has been associated with the claims folder.  

The issues of service connection for a right ankle injury, 
bilateral knee condition, bilateral foot condition, lumbar 
disc disease, post-traumatic stress disorder, arthritis of 
all joints, and a compensable initial disability rating for 
instability of the left ankle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran is currently 
diagnosed as having hypertension.


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that service connection for hypertension is 
not in order.  Service connection requires competent evidence 
of current diagnosis of the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Review of the record reveals no current diagnosis of 
hypertension.  The veteran's blood pressure at the time of 
his November 1993 separation examination was only 120/80 
mmHg.  The veteran, as a lay person, is not competent to 
offer an opinion as to a diagnosis of a medical disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
In the absence of a current diagnosis, the preponderance of 
the evidence is against service connection for hypertension.  
38 U.S.C.A. § 5107(b). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
September 2003, as well as in the August 2005 statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2005 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the May 2004 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
generally informed of the evidence needed to support his 
claim for service connection for hypertension by letter dated 
September 2003 and in the August 2005 statement of the case.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for 
hypertension, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available medical records relevant to the veteran's claimed 
hypertension.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional records as well as lay evidence 
in the form of his own written statements and testimony at 
his June 2007 Board videoconference hearing.  As there is no 
indication of further outstanding evidence with regard to the 
veterans claims for service connection for hypertension, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for hypertension is denied.





REMAND

The veteran seeks service connection for a right ankle 
injury, bilateral knee condition, bilateral foot condition, 
lumbar disc disease, and arthritis of all joints as well as a 
compensable initial disability rating for instability of the 
left ankle.  Specifically, the veteran claims that he injured 
his right ankle in service when he twisted it during physical 
training at Fort Stewart, Georgia.  He claims that his 
current bilateral knee condition (diagnosed as degenerative 
joint disease of both knees) and bilateral foot condition are 
the result of running in combat boots during physical 
training and were aggravated by running in the sand during 
the Persian Gulf War.  Regarding the veteran's claimed 
"lumbar disc disease," the condition has been diagnosed as 
herniated lumbar discs with radicular pain and 
osteoarthritis, which the veteran alleges is a result of 
carrying heavy equipment in his capacity as a heavy equipment 
operator as well as a High Mobility Multipurpose Wheeled 
Vehicle (Humvee) accident in which he was involved while 
stationed in the Persian Gulf.  A letter dated May 2006 from 
the veteran's Command Sergeants Major confirms that the 
veteran injured his lower back in a Humvee accident.  

The veteran was afforded a VA joints examination in November 
2003 in which he was diagnosed with recurrent right ankle 
injuries by history without objective evidence of significant 
residual arthropathy or instability and post-traumatic 
instability of the left ankle without evidence of other 
significant arthropathy.  The examining orthopedic surgeon 
found no objective evidence that ankle function was 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance.  Only the veteran's 
ankles were examined at this time and the claims file was not 
available for review.  

Other medical records show additional signs of disability.  
An October 2003 VA orthopedic consultation diagnosed the 
veteran with bilateral joint arthrosis of the knees.  A 
November 2003 VA radiology report indicates bilateral early 
osteoarthritis of the knees.  In addition, a private magnetic 
resonance imaging (MRI) conducted in April 2002 indicates a 
large focal lateral foraminal encroachment disc herniation at 
the 4-5 area on the left against the exiting L4 nerve root.  
A private consultation report dated July 2004 diagnosed the 
veteran with herniated lumbar discs with radicular pain and 
osteoarthritis.  During his June 2007 videoconference 
hearing, the veteran testified that he had been scheduled for 
additional VA examinations to evaluate these conditions but 
was unable to attend due to scheduling conflicts with his 
job.  The veteran further indicated that he would now be 
willing and able to report to future VA examinations.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In 
addition, where the veteran claims that his condition is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).    In this case, the duty to obtain VA medical 
examinations and opinions has been triggered.  A remand is 
required to develop this evidence.

In addition, the veteran seeks service connection for post-
traumatic stress disorder (PTSD).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)); see also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  If VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also Gaines 
v. West, 11 Vet. App. 353 (1998) (specific finding required 
as to whether the veteran engaged in combat with the enemy).  

Here, the veteran is currently diagnosed with PTSD and is 
prescribed Zoloft and Buspirone.  He alleges two stressors 
from his service in the Persian Gulf War, namely: (1) 
assisting in collection of the remains of combat engineers 
that were killed by mines, and (2) strip-searching wounded 
enemy prisoners of war.  However, he did not provide specific 
dates to verify these stressors.  The claims folder contains 
no official documentation that the veteran engaged in combat 
or that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or other similar combat citation.  
However, by correspondence dated May 2006, the veteran's 
Command Sergeants Major indicated that, although the veteran 
was an engineer and not an infantryman, the unit was awarded 
the Combat Infantryman Badge (CIB).  In his June 2007 
videoconference hearing, the veteran testified that he chose 
not to accept the CIB because he did not think he was 
entitled to it as an engineer.  Although the veteran may not 
have been eligible to receive a CIB, the evidence presented 
suggests that he was assigned to a unit which was involved in 
combat.  Additional efforts to verify such a history are 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S Army and 
Joint Services Center Records Research 
Center (JSRRC), 7701, Telegraph Road, 
Kingman Building, Suite 2C08, Alexandria, 
Virginia 22315-3802.  It should provide 
that office with a copy of the veteran's 
DD Form 214, his personnel file, and the 
May 2006 correspondence from the veteran's 
Command Sergeants Major.  JSRRC is asked 
to provide any available verification that 
the veteran's unit engaged in combat 
activities in the Persian Gulf War between 
April 1990 and June 1992.  Any unit 
histories should be requested.  

2.  After receiving a response from JSRRC, 
the RO should determine whether the 
veteran engaged in combat with the enemy, 
or was exposed to a verified stressor.  If 
so, the RO should arrange for a VA 
psychiatric examination to determine 
whether the veteran's currently diagnosed 
PTSD is related to any verified in-service 
stressor.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished.  Any opinion concerning the 
etiology of the PTSD should include a 
complete explanation.  If the examiner is 
unable to offer the requested opinion 
without resorting to speculation, the 
examination report should so state.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to ascertain the nature and 
etiology of any current right ankle 
injury, bilateral knee condition, 
bilateral foot condition, arthritis of all 
joints, or fibromyalgia.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is likely, as likely as not, or 
unlikely that any current right ankle 
injury, bilateral knee condition, 
bilateral foot condition, joint arthritis, 
or fibromyalgia is causally related to his 
military service.  A detailed rationale 
for all opinions expressed is requested.  
The term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The orthopedic examiner is also asked to 
assess the current severity of the 
veteran's service-connected instability of 
the left ankle.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the disability due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also note any 
objective indications of pain on pressure 
or manipulation, muscle spasm, and 
crepitation.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
examiner should also inquire as to whether 
the veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional functional 
loss or limitation of motion during such 
flare-ups.  

3.  The RO should schedule the veteran for 
a VA spine examination to determine the 
etiology of his herniated lumbar discs.  
The claims folder must be available to the 
examiner for review for the examination.  
The examiner is asked to review all 
pertinent medical evidence as well as the 
May 2006 Command Sergeants Major 
correspondence and the veteran's testimony 
at his June 2007 Board videoconference 
hearing.  Based on current examination and 
review of the claims folder, the examiner 
is asked to offer an opinion as to whether 
it is at least as likely as not that the 
veteran's current herniated lumbar discs 
are related to the heavy lifting and 
Humvee accident described in service.  The 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the examination report should 
so state.

4.  After completing any additional 
development necessary, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


